Citation Nr: 1441886	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-35 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sickle cell trait.

2.  Entitlement to service connection for a liver disorder, to include jaundice, including as secondary to sickle cell trait.

3.  Entitlement to service connection for hip disability, including as secondary to sickle cell trait.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2014, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.  


FINDINGS OF FACT

1.  Current sickle cell trait is a congenital or hereditary defect and the Veteran is not shown to have current disability that is superimposed on the sickle cell trait and was incurred during active service. 

2.  The Veteran does not have a liver/jaundice disorder which is attributable to service.  

3.  The Veteran does not have a hip disability including avascular necrosis which is attributable to service.




CONCLUSIONS OF LAW

1.  The Veteran's sickle cell trait was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

2.  A liver/jaundice disorder was not incurred or aggravated in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.310 (2013).

3.  A bilateral hip disorder to include avascular necrosis was not incurred or aggravated in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a May 2008 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination/opinion which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  Thus, at the time of entry, there is a presumption that the Veteran entered in sound health. 

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).  

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9. A defect considered by medical authorities to be of congenital origin must by its very nature have pre-existed a claimant's military service). See VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service. VAOPGCPREC 82-90 (July 18, 1990). VA's General Counsel has held that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes. Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. Id. 

Sickle cell anemia is a hereditary determined hemolytic anemia characterized by sickle-shaped erythrocytes in the blood. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 74 (28th ed. 1994). The sickle cell trait is the condition, usually asymptomatic, caused by heterozygosity for hemoglobin S. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1934 (30th ed. 2003). VA regulations note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability. 38 C.F.R. § 4.117 , Diagnostic Code 7714.  As such, it is a congenital defect and the presumption of soundness at service entrance is automatically rebutted. See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013). 

Service treatment records (STRs) show that the Veteran did not have any documented sickle cell trait at the time of his enlistment examination in September 1992, but do show that the Veteran was tested as positive for sickle cell trait, as documented in September 1993.  He was advised regarding possible disqualification for pilot training, air crewman, and deep sea diving due to the possible exposure to decreased level of oxygen at certain times.  He was also notified that he was not to fly in non-pressurized air craft at high altitudes.  In June 1995, the Veteran presented for treatment with yellow eyes and pain in his left upper quadrant for 2 days' duration.  In August 1995, his hepatitis panel was negative.  He was also noted to be a purified protein derivative (PPD) converter and was started on treatment.  In September and October 1995, it was noted that the Veteran did not have yellow eyes or jaundice.  In a November 1995 report, the incident of jaundice in June 1995 was noted.  The examiner indicated that the veteran was sickle cell positive, high altitude hemolysis.  He was advised to avoid further high altitude training.  In April 1997, it was noted that the Veteran did not have yellow eyes or jaundice.  On his separation examination it was noted that the Veteran was sickle cell trait positive and had a history of hemolytic anemia/jaundice in high altitude training.  There were no findings or diagnoses pertaining to the hips during service.  

Post-service, the Veteran received treatment at the Sadler Clinic in the 2000's, indicating avascular necrosis of the hips in June 2005 (early stage), and his undergoing a bilateral hip replacements in January 2008.  In a March 2008 letter Dr. E.P., from that facility, indicated that the Veteran had undergone bilateral hip replacement for avascular necrosis.  It was noted that the Veteran had a sickle cell trait and had experienced a sickle cell crisis when he was in the military.  The physician indicated that sickle cell anemia or a sickle cell crisis can be a cause of osteonecrosis of the hips; thus, this was a possibility in the Veteran's case.  

In April 2014, a VA medical opinion was provided.  The examiner reviewed pertinent inservice findings as well as the statement from Dr. P.  In addition, the examiner cited to supporting medical literature.  She opined that it was less likely than not that the Veteran's sickle cell trait was aggravated beyond its natural progression during military service.  She indicated that the Veteran had one acute episode during service (a sickle cell crisis) which was related to high altitude training.  The Veteran had abdominal complaints and documented hemolysis, but no complaints of hip pain or other joint problems.  A review of the laboratory data showed a return to normal status and no other symptoms suggestive of sickle cell crisis.  There was no evidence that the Veteran had had any abdominal complaints related to this acute sickle cell crisis, either.  The examiner further opined that it was less likely than not that the Veteran's avascular necrosis was caused by sickle cell trait or sickle cell crisis in the military.  The examiner indicated that the Veteran only had one sickle cell crisis with abdominal pain and jaundice, but no complaints of hip pain.  She noted that while bone and joint pain is a common manifestation of sickle cell disease or sickle cell crisis associated with sickle cell trait, there was no evidence that the Veteran suffered from an episode of acute or chronic hip pain in the military or within one year of service.  The Veteran's laboratory data after the initial episode of crisis did not suggest that he had any ongoing chronic hemolysis.  There was no evidence the Veteran had any vaso-occlusive episodes of hip pain due to sickle cell crisis in the military.  The examiner stated that there were multiple causes for avascular necrosis and that the Veteran's onset of symptoms was 10 years after military separation and not caused by the inservice episode of the sickle cell crisis.  

The Veteran also submitted internet evidence pertaining to sickle cell disease and sickle cell crisis.  The precipitating factors included hypoxia and symptoms can include abdominal, bone and joint crises.  The information noted that joint crises are usually acute and painful, often associated with decreased range of motion, and can occur in single or multiple joints.

In reviewing the evidence, the Board initially notes that the internet evidence is general in nature.  There is no comment specific to the Veteran's individual case.  Medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional.  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the aforementioned information is simply too general to make a causal link more than speculative in nature, or to outweigh the specific medical evidence in this case which is directly pertinent to the Veteran.

With regard to that specific medical evidence, there are two medical opinions, one provided by Dr. P. and one provided by a VA examiner.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The private medical evidence only presented possibilities.  This opinion was equivocal and speculative.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In contrast, the VA examiner was aware of the Veteran's medical history and cited to specific inservice findings, provided a fully articulated opinion, and also furnished a reasoned analysis including with supporting medical literature.  The Board therefore attaches more probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Turning to an application of the law and regulations, with regard to sickle cell trait, the Board finds that this is a congenital defect and was not subject to a superimposed disease or injury in service.

The STRs reflect that the Veteran was discovered to have sickle cell trait shortly after his entrance onto active duty.  As noted in the medical literature provided by the VA examiner, it is an inherited trait.  The Board also finds that sickle cell trait, a congenital defect, was not subject to a superimposed disease or injury during service which was productive of disability.  The record shows that the Veteran had one episode of a sickle cell crisis during service which resolved without residual disability. 

The Veteran has essentially indicated that jaundice and bilateral hip disability began with the inservice sickle cell crisis; however, the inservice jaundice resolved and there is no evidence he currently has a liver disorder which is related to the inservice episode.  The Veteran had no inservice findings pertinent to the right hip.  Moreover, the most probative evidence establishes that the Veteran does not have a jaundice/liver disability or a hip disability (including avascular necrosis) which is etiologically linked to service including the inservice sickle cell crisis.  To the extent that the Veteran claims that he has jaundice/liver and bilateral hip disabilities which are proximately due to, the result of, or aggravated by sickle cell trait on a secondary basis under 38 C.F.R. § 3.310, secondary service connection cannot be granted where there is no service-connected disability.

Although the Veteran may believe that the sickle cell trait incepted or was aggravated during service, due to the nature of this condition, an evaluation of whether the pathology is inherited and worsens is better explained by a medical professional as it is a complex assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).


ORDER

Entitlement to service connection for sickle cell trait is denied.

Entitlement to service connection for a liver disorder, to include jaundice, including as secondary to sickle cell trait is denied.

Entitlement to service connection for hip disability, including as secondary to sickle cell trait is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


